Citation Nr: 1021615	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified before the undersigned Acting Veteran's 
Law Judge at a Board Video conference hearing in October 
2009.  A transcript of this proceeding has been associated 
with the claims file.  

This case was previously before the Board in December 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of bilateral hearing loss for VA compensation 
purposes. 

2.  There is no evidence of tinnitus in service and no 
competent evidence linking the Veteran's current tinnitus 
with his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.385 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  In particular, the Veteran claims 
that while training in service, a tank fired right next to 
him which caused him to experience ringing in his ears and 
which caused his hearing loss.  The Veteran's DD-214 shows 
that he was a radio operator assigned to the 1st Battalion 32 
Armor Division and that he has been awarded the Riffle 
Marksman Qualification Badge.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 
(1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss).

Analysis

	1.  Bilateral Hearing Loss Disability

The Veteran contends that he has experienced hearing loss 
since military service.

An audiological examination which revealed pure tone 
thresholds, in decibels, performed during the Veteran's June 
1974 enlistment examination shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
5
LEFT
15
10
10
X
5

A audiological examination which revealed pure tone 
thresholds, in decibels, performed during the Veteran's March 
1976 separation examination shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
X
15
LEFT
15
5
10
X
10

The Veteran was afforded a VA audiological examination in 
February 2010.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
25
LEFT
25
20
15
15
25

Given the above evidence, the Board finds that service 
connection for bilateral hearing loss disability is not 
warranted as there is no current diagnosis of bilateral 
hearing loss disability for VA purposes.  The February 2010 
VA audiological examination report fails to show current 
hearing loss in either ear for VA compensation purposes.  38 
C.F.R. § 3.385.  The Veteran has not submitted any evidence 
that he has a current hearing loss disorder.  As above, 
current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the February 2010 VA examiner 
noted that the Veteran had moderate sensorineural hearing 
loss at the 6000 Hz level in the right ear.  However, the 
determination as to whether the Veteran has a hearing loss 
disability for VA compensation purposes is dictated by 
regulation and, as noted above, the 6000 Hz level is not 
considered when determining whether there is hearing loss 
disability for VA purposes.  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of hearing loss.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the preponderance of evidence is 
against service connection for bilateral hearing loss. 38 
U.S.C.A. § 5107(b).

2.	 Tinnitus

The Veteran's service treatment records are completely silent 
for any complaints of or diagnosis of tinnitus during 
military service.

During the October 2009 hearing the Veteran testified that he 
was in a tank range when the tank he was standing by went off 
at the firing range and that ever since that time he started 
having a lot of ringing in his ears.  He further testified 
that the ringing never stopped.

The Veteran was afforded a VA audiological examination in 
February 2010.  At the time of the examination he reported 
exposure to noise while in service in the form of tanks, tank 
cannon fire, small arms fire and radio equipment noise.  
Other history of noise exposure included working as a flight 
mechanic at Kelly Air Force Base, and a heavy equipment 
operator at Ft. Sam Houston.  The Veteran reported tinnitus 
in his right ear with an onset of two months before the 
examination.  He did not report any tinnitus in the left ear.  
The examiner opined that tinnitus is less likely as not, less 
than 50/50 probability, caused by or a result of military 
service.  After an examination of the Veteran and a review of 
the service treatment records, medical records and the claims 
file, the examiner reasoned that the Veteran had entered and 
exited military service with normal hearing bilaterally.  
There is no evidence of any significant changes in the 
Veteran's hearing that could be attributed to military noise 
exposure.  

The Board notes that at the VA examination f February 2010 
the Veteran only reported that he had tinnitus in his right 
ear.  However, as noted, the Veteran testified he had been 
experiencing ringing in his ears.  The Veteran is competent 
to so state.  See Jandreau.  Therefore, despite the reports 
at the VA examination, the Board finds that there is 
competent evidence of tinnitus in both ears.  

Given the evidence of record, the Board finds that service 
connection for tinnitus is not warranted.  As above, service 
treatment records show no complaints of tinnitus or hearing 
loss in service.  The first competent evidence of tinnitus in 
the record is the claim of April 2006 wherein the Veteran 
implicitly stated that he was experiencing tinnitus, 
approximately 30 years after service.  Significantly, at the 
February 2010 examination, the Veteran reported an onset of 
tinnitus two months prior, approximately 30 years after 
service.  Also, there is no link between the Veteran's 
current tinnitus and military service.  In fact, the February 
2010 VA examiner provided an opinion that the Veteran's 
tinnitus was not related to his military service.  There is 
no contrary medical evidence of record.

To the extent that the Veteran is asserting continuity of 
symptomatology, the Board finds that the allegations are not 
credible.  In this regard, the Board notes that the Veteran 
did not report tinnitus in service or upon separation from 
service.  Moreover, the Veteran did not report tinnitus until 
over 30 years after separation form service.  While he 
testified at the October 2009 hearing that he had tinnitus 
since service, at the time of the February 2010 VA 
examination he reported an onset of two months before.  
Moreover, he did not report any tinnitus in his left ear.  
The Board finds the inconsistencies in the Veteran's reports 
to weigh against his credibility and finds that there is no 
credible evidence of continuity of symptomatology.  

The Veteran's claim for service connection implicitly 
includes the assertion that his tinnitus is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between this disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, the Veteran's personal opinion that the disability at 
issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.  As there is no competent evidence that the 
Veteran's bilateral tinnitus is related to service, his claim 
for service connection must be denied.  38 U.S.C.A. § 
5107(b).

Notice and Assistance

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
audiological examination, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the RO, on two occasions, requested 
records form the appellant's private physician, Dr. R.T., 
however, they were not successful in obtaining the same.  In 
an April 2007 letter to the appellant, the RO informed the 
Veteran that they were unable to obtain these records and 
that they would not make any additional attempts to obtain 
the records but that he could submit the records himself.  
The Veteran did not respond to this letter and has not 
submitted any records from Dr. R.T.  Thus, the Board finds 
that the RO has fulfilled its duty to assist and that all 
available records have been obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


